DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 11-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 6200322) in view of Winslow et al. (US 6033405).
Branch et al. disclose instrumentation or a system for use in spinal stabilization including: a guide sleeve or delivery device 100 having a tubular shaft 108 and a pair of tines (152,154) extending from a distal portion of the tubular shaft, the tines adapted to or capable of penetrating a facet joint (Figs. 4a and 4b, 11, col. 7, lines 59-67, col. 8 and col. 9, lines 1-56).
Branch et al. disclose a fusion implant to be inserted through the guide sleeve utilizing an implant holder wherein the implant may be threaded (col. 4, lines 17-37).
Branch et al. disclose all elements of the claimed system except for a driver assembly for an implant with opposing implant engagement portions. 
Winslow et al. teach a an implant insertion device including a driver assembly 100 having an elongated shaft 110 and opposing first and second implant engagement portions 116 each extending from a distal portion of the elongated shaft, each implant 
It would have been obvious to one of ordinary skill in the art to have substituted the implant inserter of Branch et al. with an inserter of the type disclosed by Winslow et al. wherein so doing would amount to simple substitution of one known implant inserter for another to obtain the predictable result of secure engagement with an implant for proper insertion of the implant in a prepared surgical site. 
The method steps of claims 12 and 13 are rendered obvious by the above discussion.  Regarding claims 11 and 17, the device of the combination of Branch et al. and Winslow et al. is fully capable of being used in a cervical facet joint based on the disclosure of Branch et al. which shows the device being used near the facet joint (Fig. 11) and the disclosure of Winslow et al. that their apparatus finds application in both open and minimally invasive procedures including endoscopic and arthroscopic procedures, including joint repair and spinal stabilization and spinal fusion, wherein access to the surgical site is achieved through a cannula or small incision. 
Claim 3-8, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 6200322) and Winslow et al. (US 6033405) further in view of Martz et al. (US 2005/0038511 A1).
The combination of Branch et al. and Winslow et al. discloses all elements of the claimed invention except for various instrumentation used during implant insertion. 
Martz et al. teach the use of a chisel (Fig. 30a) and a decorticator (Fig. 86c) with an abrasive end for preparing bone to receive an implant.  Each of the instruments has a shaft that is capable of being received in the delivery device of Branch et al.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized bone preparation instruments, as taught by Martz et al., to prepare bone when utilizing the implant and delivery device of the combination of Branch et al. and Winslow et al. because it was well known to use bone preparation instruments to prepare a site for receipt of an implant so that the bone surfaces conform to the implant surfaces and to remove any diseased or damaged bone. 

2, 11-14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 6200322) in view of Brantigan (US 5192327).
Branch et al. disclose instrumentation or a system for use in spinal stabilization including: guide sleeve or delivery device 100 having a tubular shaft 108 and a pair of tines (152,154) extending from a distal portion of the tubular shaft, the tines adapted to or capable of penetrating a facet joint (Figs. 4a and 4b, 11, col. 7, lines 59-67, col. 8 and col. 9, lines 1-56).
Branch et al. disclose a fusion implant to be inserted through the guide sleeve utilizing an implant holder wherein the implant may be threaded (col. 4, lines 17-37).
Branch et al. disclose all elements of the claimed system except for: (1) a driver assembly for an implant with opposing implant engagement portions; and (2) an implant having a first surface opposite a second surface, each of the first and second surfaces including teeth.
Brantigan teaches a fusion implant 11 having first and second surfaces, each with teeth and an implant inserter such as 75 with opposing tines 74 received in holes 13a of implant 11 (Fig. 14 and supporting text). 
It would have been obvious to one of ordinary skill in the art to have substituted the implant inserter of Branch et al. with an inserter of the type disclosed by Winslow et al. wherein so doing would amount to simple substitution of one known implant inserter for another to obtain the predictable result of secure engagement with an implant for proper insertion of the implant in a prepared surgical site. 
The method steps of claims 12 and 13 are rendered obvious by the above discussion.  Regarding claims 11 and 17, the device of the combination of Branch et al. and Brantigan is fully capable of being used in a cervical facet joint based on the disclosure of Branch et al., showing the device being used near the facet joint (Fig. 11) and Brantigan, disclosing the use of their implant for spinal fusion. 

Claim 3-8, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 6200322) and Brantigan (US 5192327) further in view of Martz et al. (US 2005/0038511 A1).

Martz et al. teach the use of a chisel (Fig. 30a) and a decorticator (Fig. 86c) with an abrasive end for preparing bone to receive an implant.  Each of the instruments have a shaft that is capable of being received in the delivery device of Branch et al.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized bone preparation instruments, as taught by Martz et al., to prepare bone when utilizing the implant and delivery device of the combination of Branch et al. and Brantigan because it was well known to use bone preparation instruments to prepare a site for receipt of an implant so that the bone surfaces conform to the implant surfaces and to remove any diseased or damaged bone. 

Response to Arguments
Applicant's arguments filed on March 1, 2021 have been considered and are not found to be persuasive with respect to the rejections under 35 USC 103(a), of claims 2-8 and 11-19, separately over Branch et al. and Winslow et al.; Branch et al. and Winslow et al. in view of Martz et al; Branch et al. and Brantigan; and Branch et al. and Brantigan in view of Martz et al., because claims 2 and 14 do not positively recite a facet joint implant.  The implant engagement portions of the device of the combination of Branch et al. and Winslow et al. or the device of the combination of Branch et al. and Brantigan are fully capable of engaging a suitably-shaped proximal end face of a spinal facet joint implant.  The claims do not recite any particular shape or structure that distinguishes over the above combinations. 

Allowable Subject Matter
Claims 9-10, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached at (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 9, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775